AO 106 (Rev. 04/10) ApsHa@SE te-dRatAwQQK29-GJF Document1 Filed 06/18/19 Page 1 of 9

UNITED STATES DISTRICT COURT

for the
District of New Mexico 2019 JUN 18 PM 3: 34
In the Matter of the Search of ) ,LERK-LAS CRUCES
(Briefly describe the property to be searched
or ae the person by maine and address) Case No. Kr 6 ~« Fy
17 Concord Rd. )
Roswell, New Mexico 88230

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1, incorporated herein by reference

located in the District of New Mexico , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
W contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 8 USC § 1324 (a)(1)(A) engage in a conspiracy to harbor, transport, or move or attempt to transport aliens
(v)(I) Conspiracy within the United States by means of transportation or otherwise.

The application is based on these facts:

See Attachment C, incorporated herein by reference.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ein,

 

= Applicant's signature

Victor M. Tellez, HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 06/18/2019 1

Gregory Ji F olifat?”
_ ' U.S. Magistrate Judge

Printed name and title

City and state: Las Cruces, New Mexico

 

 
Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 2 of 9

ATTACHMENT A
SUBJECT PREMISES

The Subject Premises is located at 17 Concord Rd., Roswell, New Mexico. The property is fenced
with a chain link wire fencing. The Subject Premises is comprised of multiple structures. The primary
structure is a single residential dwelling. The dwelling has a brown roof, brownish red brick exterior, with
the front door facing to the south. Southeast of the dwelling is a white outbuilding with a window facing
west. South of the outbuilding are two tan sheds. South of the single residential dwelling is a white travel
trailer. Multiple abandoned vehicles are located in the Subject Premise along with a box trailer. The

following photographs show a view of the Subject Premises; not to include all outbuildings and vehicles

located on the property constituting the Subject Premises.

 
Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 3 of 9

 
Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 4 of 9

ATTACHMENT B
ITEMS TO BE SEIZED

1. The following records, documents, and items that constitute evidence, contraband, fruits of
crime, other items illegally possessed, and property designed for use, intended for use, or used
in, violations of Title 8 U.S.C.§§ 1324(1)(A)(iii), relating to evidence of smuggling and
harboring undocumented aliens, in any form wherever it may be stored or found including,

but not limited to:

a. Documents and articles of personal property evidencing the smuggling or harboring of
aliens, including: ledgers, customer lists, counterfeit or genuine immigration
documents, telephone/address books or notebooks containing the names of individuals

involved in alien smuggling or harboring of aliens.

b. Cash, checks, or other monetary instruments obtained from alien smuggling or
harboring, only to the extent that there are actual receipts or proof that the funds are
from these illegal activities. Bank accounting or other financial records which are

records of earning or payments relating to alien smuggling or harboring of aliens.

c. Counterfeit, genuine, or altered immigration or social security documents including
counterfeit, genuine, or altered alien registration receipts, cards including, but not
limited to Forms I-551, I-151, 1-586, 1-688, I-688A, I-688B and I-94; and counterfeit,

genuine, or altered social security cards.

d. Any passwords, PIN numbers, encryption programs, or other data security devices

necessary to gain access to related computers or cell phones.

e. All documents tending to show occupancy and/or ownership of the home, including
personal identification, bills, receipts, canceled mail, utility bills, rent receipts and

bank statements.

f. Any computers (including file servers, desktop computers, laptop computers;

Page 1 of 2

 
 

Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 5 of 9

mainframe computers and storage devices such as hard drives, zip disks, CD-ROMs,
DVDs and floppy disks, personal digital assistants and cell phones) that were or may
have been used to get the information listed in items a-e above. Cellular telephones
and their contents, including phone book or contact lists, call history, text messages
and logs, audio/video files, voice mail messages, photographs and any other material
stored on the cellular telephones that may constitute the listed items a-e above or

contain evidence related to the offense.

Page 2 of 2
le

Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 6 of 9

ATTACHMENT C

AFFIDAVIT IN SUPPORT OF ORDER AUTHORIZING
SEARCH WARRANT

1. I, Victor M. Tellez, am a Special Agent with the Department of Homeland Security
Investigations (“HSI”). I have been so employed since June 2016. As such, I am a law
enforcement officer of the United States within the meaning of 18 U.S.C. § 2507(7), and am
empowered by law to conduct investigations and to make arrest for offenses enumerated in 18
U.S.C. § 2516.
2 My experience as a Special Agent includes, but is not limited to, conducting physical
surveillance, interviewing witnesses, writing affidavits for and executing search warrants, working
with undercover agents and informants, issuance of administrative and federal grand jury
subpoenas, analysis of phone toll and financial records, and analysis of data derived from the use
of pen registers, and trap and traces.
3. I have received training and have experience in the investigation of violations of the federal
alien smuggling and money laundering laws. As a result, I am familiar with matters including the
means and methods used by persons and alien smuggling organizations to smuggle, transport, and
harbor illegal aliens, and to hide profits generated from those activities. I also have experience in
analyzing and interpreting alien smuggling codes and cryptic dialogue used by alien smuggling
organization in attempt to hide their illicit activities.
4, I have personally participated in the investigation set forth below. I am familiar with the
facts and circumstances of the investigation through my personal participation, from discussions
with other agents of HSI, as well as agents from other federal, state, and local law enforcement

agencies, and from my review of records and reports relating to the investigation. Unless otherwise
Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 7 of 9

noted, wherever in this affidavit I assert that a statement was made, the information was provided
by another law enforcement officer or witness who may have had either direct or hearsay
knowledge of that statement and to whom I or others have spoken or whose reports I have read
and reviewed. Such statements are among many statements made by others and are stated in
substance and in part unless otherwise indicated.
SUMMARY OF WARRANT REQUEST
5. I submit this affidavit in support of an application for a search warrant for the residential
property located at 17 Concord Rd., Roswell, New Mexico, 88230, more particularly described in
Attachment A (“SUBJECT PREMISES”). As set forth below, I have probable cause to believe
that evidence of violations of 8 U.S.C. § 1324(a)(1)(A)(v)(1), as set forth in Attachment B,
incorporated herein by reference, currently are within the SUBEJCT PERMISES.
6. Because this Affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included every fact known to me concerning this investigation. I have set forth
only those facts that I believe are necessary to establish probable cause to believe that evidence of
violations of 8 U.S.C. § 1324(a)(1)(A)(v)(1) are located on the SUBJECT PREMISES, identified
in Attachment B.
PERTINENT CRIMINAL STATUTES
7, This investigation concerns alleged violations of 8 U.S.C. § 1324(a)(1)(A)(v)(1):

a. Two or more persons agreed to violate immigration laws relating to the
transportation, harboring, or bringing in of an illegal alien; the defendant knew the
essential objective of the conspiracy; the defendant knowingly and voluntarily
involved herself in the conspiracy; and there was interdependence among the

members of the conspiracy; that is the members, in some way or manner, intended
Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 8 of 9

to act together for their shared mutual benefit within the scope of the conspiracy
charged.
STATEMENT OF PROBABLE CAUSE

8. On or about June 14, 2019, Chavez County Sheriffs Office (“CCSO”) Deputies received
information that multiple individuals were being held at SUBJECT PREMISES. Information
indicated that the individuals being held were possibly related to human trafficking/smuggling.
CCSO Deputies conducted a welfare check at SUBJECT PREMISES and encountered seven
individuals inside the main dwelling who did not speak English. CCSO Deputies also encountered
Christine McDonald along with her mother, Shirley McDonald, at the residence.
9. CCSO Deputies contacted Immigration Customs Enforcement (“ICE”) Enforcement and
Removal Officers (“ERO”) and all individuals were interviewed by ERO. Through questioning,
ERO determined the individuals were not citizens of the United States and did not possess proper
immigration documents that would allow them to be in or remain in the United States. ERO
determined all individuals were citizens of Guatemala who had been smuggled into the United
States. The illegal aliens stated they were being charged $8,000.00 - $12,000.00 to be smuggled
from Guatemala to multiple cities within the United States. The illegal aliens stated they were
transported by an unknown individual from a desert location near Texas Highway 90 to SUBJECT
PREMISES.
10. | CCSO Deputies checked the surrounding structures within the SUBJECT PREMISES for
additional individuals being harbored. CCSO Deputies checked a structure near the main
residence and observed multiple mattresses on the floor. Outside the structure were piles of shoes,
clothes, and backpacks, which are all consistent with a stash houses used to harbor illegal aliens

waiting to be transported to their next destination.
Case 2:19-mr-00729-GJF Document 1 Filed 06/18/19 Page 9 of 9

11. One of the aliens (“Material Witness”) in the SUBJECT PREMISES stated he was part of
a group of 19 illegal aliens, including three guides, that crossed into the United States and walked
through the desert for approximately five days. The material witness stated an unknown male
picked up part of the group and transported them to SUBJECT PREMISES on or about June 10,
2019. The group was instructed to go into the stash house and not leave.
12. Material Witness stated Christine McDonald would allow the foot guides into the main
residence to use the kitchen, cook, and to feed the illegal aliens. Material Witness stated Christine
McDonald transported two guides back to Mexico in a white Toyota Camry.
13. Material Witness stated the group was being harbored in different structures on the
SUBJECT PREMISES including the primary residential structure and the outbuildings.
CONCLUSION
14. _ Based on the foregoing information, I have probable cause to believe that evidence of a
crime, contraband, fruits of a crime, other items illegally possessed, and property designed for
use, intended for use or used in committing a crime, that is, violations of 8 U.S.C. §
1324(a)(1)(A)(v)(1), relating to concealing, harboring or attempting to conceal, harbor, or shield
from detection aliens, as set forth herein and in Attachment B, are currently located in SUBJECT
PREMISES. I, therefore, respectfully request that a search warrant be issued authorizing the

search for, seizure of, and search of, the items set forth in Attachment B.

A Lat Me

Gatien) 7 rr Jame le, 20/7 Victor M. Tellez

/
United States Magistrate Judge all ? a Special Agent

District of New Mexico Homeland Security Investigations
